DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants previously elected without traverse the embodiment of SPECIES 2 - Figures 2-4. In the response filed on 10/13/2020 Claims 5, 10 and 15 were amended such that they are no longer directed to the embodiment of SPECIES 2.
Claims 5 & 10 state:
“wherein the pressure adjustment body comprises a flexible material configured to flex to further regulate the pressure of the generated gas flow.”
Claim 15 states:
“wherein the means for regulating pressure comprises a flexible material configured to flex to further regulate the pressure of the generated gas flow.”
However the only embodiment where the pressure adjustment body comprises a flexible material configured to further regulate the pressure of the generated gas flow, is the Species 6 (Figure 8) embodiment (see Page 13 ¶1 of SPEC filed 12/07/2018), where the flexible material is 802 is formed in a single piece with pressure adjustment body 18. Accordingly, claims 5, 10 and 15 are now withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USCC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3. 6, 8, 11, 13, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Ress USPN 6273671.
Regarding Claim 1: Ress USPN 6273671 discloses all of the claimed limitations including: 
a housing (110,114, Column 4 Line 4-43);
a centrifugal compressor (the “centrifugal compressor” limitation includes impeller 120 and is defined by the sum of its parts, Column 2 Line 45-46, Column 1 Line 19-21, Column 4 Line 44-67, Figure 2) housed within the housing (it is, see Figures) and including at least one impeller blade (blade 126 and/or 127 of impeller 120, Column 4 Line 17-25), the centrifugal compressor configured to generate a pressurized flow of gas (Column 7 Line 30-41);
a pressure adjustment body (130,132) movably coupled to the housing (Column 6 Line 23-31, Column 5 Line 4-7, movably coupled via actuator 50, Column 7 Line 43-Column 8 Line 13), the pressure adjustment body (130,132) comprising one or more arcuate surfaces (i.e. curved surface of wall 132, see Figures 2-4) contoured to correspond to a shape of the impeller blade (the surface of wall 132 has a contour that corresponds to a shape of the tips 126a, 127a of blades 126 127 respectively, Column 5 Line 3-56, see Figures 2-4); and
(the distance between blade tips 126a,127a and shroud 130 (i.e. surface of outer wall 132) defines the gap/blade tip clearance 180, movement of element 56 (caused by varying the magnetic field generated by coil 54) of actuator 50 causes movement of shroud 130 and movement of the surface of wall 132 (which is the claimed “one or more arcuate surfaces of the pressure adjustment body’)).
Regarding Claim 3: Ress USPN 6273671 discloses all of the claimed limitations including: further comprising a flexible coupler 170 configured to movably couple the pressure adjustment body (130,132) to the housing (element 170 movably couples element 148 to element 117 of aft casing 114 of the housing (110,114), Column 7 Line 13-29, Column 4 Line 4-16, also see Figures 2-4) proximate to the impeller blade (it is, see Figures 2-4), the flexible coupler 170 configured to surround the pressure adjustment body (it is, see Figures 2-4).
Regarding Claim 16: Ress USPN 6273671 discloses all of the claimed limitations including: wherein the pressure adjustment body (130,132) is movably coupled to the housing (110,114) by a flexible coupler (170, element 170 movably couples element 148 to element 117 of aft casing 114 of the housing (110,114), Column 7 Line 13-29, Column 4 Line 4-16, also see Figures 2-4), the flexible coupler 170 having ends (ends of flexible coupler 170 are a first end of element 170 which contacts flange 148 and a second end of element 170 which contacts support plate 117) configured to move toward and away from each other (the distance between the two ends along axis R-R increases (i.e. the two ends move away from each other along axis R-R) and decreases (i.e. the two ends move toward each other along axis R-R), as the angle formed by element 170 and axis R-R varies, see Figure 3 and Figure 4) to allow the pressure adjustment body to move relative to the housing (it does, see Figure 3, Figure 4, and Column 7 Line 13-29).
Regarding Claim 17: Ress USPN 6273671 discloses all of the claimed limitations including: wherein the centrifugal compressor is configured to receive a flow of gas from a gas source (impeller 120 receives air (which is a gas) from the environment (i.e. a gas source)), elevate a pressure of the gas to form the pressurized flow of gas (impeller 120 pressurizes the air as described at Column 7 Line 30-41), and control one or more gas parameters of the pressurized flow of gas in accordance with a therapy regime for delivery to a subject (--It should be noted that noted that the limitation "control one or more gas parameters of the pressurized flow of gas in accordance with a therapy regime for delivery to a subject" is an intended use and therefor is given little patentable weight--; additionally since the structure of the prior art 
Regarding Claim 6: Ress USPN 6273671 discloses all of the claimed limitations including: 
A method for generating a pressurized flow of gas with a pressure generation system, the pressure generation system comprising a housing (110,114, Column 4 Line 4-43), a centrifugal compressor(the “centrifugal compressor” limitation includes impeller 120 and is defined by the sum of its parts, Column 2 Line 45-46, Column 1 Line 19-21, Column 4 Line 44-67, Figure 2), at least one impeller blade (blade 126 and/or 127 of impeller 120, Column 4 Line 17-25), a pressure adjustment body (130,132), and an actuator 50, the method comprising:
housing the centrifugal compressor and the at least one impeller blade with the housing (it is, see Figures), the pressure adjustment body (130,132) comprising one or more arcuate surfaces (i.e. curved surface of wall 132, see Figures 2-4) contoured to correspond to a shape of the impeller blade (the surface of wall 132 has a contour that corresponds to a shape of the tips 126a, 127a of blades 126 127 respectively, Column 5 Line 3-56, see Figures 2-4);
generating, with the centrifugal compressor (i.e. with impeller 120 of the centrifugal compressor), the pressurized flow of gas (Column 7 Line 30-41);

displacing, with the actuator, the pressure adjustment body with respect to the housing (Column 7 Line 46-Column 8 Line 13), wherein a displacement of the pressure adjustment body (i.e. movement of 130,132 along arrow A2) is configured to regulate pressure of the generated gas flow (since the structure of the impeller, the pressure adjustment body, and the actuator 50 in the prior art of Ress is analogous to the structure claimed in the instant application, the prior art of Ress would be capable of regulating pressure of the generated gas flow within the same confines as the instant application, also see MPEP §2114, and §2173.05(g)) by varying a gap 180 between the impeller blade (i.e. blade tips 126a of impeller blade 126 and/or blade tips 127a of impeller blade 127, Column 7 Line37-49) and the one or more arcuate surfaces of the pressure adjustment body (the distance between blade tips 126a,127a and shroud 130 (i.e. surface of outer wall 132) defines the gap/blade tip clearance 180, movement of element 56 (caused by varying the magnetic field generated by coil 54) of actuator 50 causes movement of shroud 130 and movement of the surface of wall 132 (which is the claimed “one or more arcuate surfaces of the pressure adjustment body’)).
Regarding Claim 8: Ress USPN 6273671 discloses all of the claimed limitations including: a flexible coupler 170, the method further comprising movably coupling the pressure adjustment body (130,132) to the housing (element 170 movably couples element 148 to element 117 of aft casing 114 of the housing (110,114), Column 7 Line 13-29, Column 4 Line 4-16, also see Figures 2-4) with the flexible coupler proximate to 
Regarding Claim 18: Ress USPN 6273671 discloses all of the claimed limitations including: wherein the pressure adjustment body (130,132) is movably coupled to the housing (110,114) by a flexible coupler (170, element 170 movably couples element 148 to element 117 of aft casing 114 of the housing (110,114), Column 7 Line 13-29, Column 4 Line 4-16, also see Figures 2-4), the flexible coupler 170 having ends (ends of flexible coupler 170 are a first end of element 170 which contacts flange 148 and a second end of element 170 which contacts support plate 117) configured to move toward and away from each other (the distance between the two ends along axis R-R increases (i.e. the two ends move away from each other along axis R-R) and decreases (i.e. the two ends move toward each other along axis R-R), as the angle formed by element 170 and axis R-R varies, see Figure 3 and Figure 4) to allow the pressure adjustment body to move relative to the housing (it does, see Figure 3, Figure 4, and Column 7 Line 13-29).
Regarding Claim 19: Ress USPN 6273671 discloses all of the claimed limitations including: further comprising receiving, with the centrifugal compressor, a flow of gas from a gas source (impeller 120 receives air (which is a gas) from the environment (i.e. a gas source)); elevating, with the centrifugal compressor, a pressure of the gas to form the pressurized flow of gas (impeller 120 pressurizes the air as described at Column 7 Line 30-41); and controlling, with the centrifugal compressor, one or more gas parameters of the pressurized flow of gas in accordance with a therapy regime for delivery to a subject (--It should be noted that noted that the limitation 
Regarding Claim 11: Ress USPN 6273671 discloses all of the claimed limitations including:
means (impeller 120) for generating the pressurized flow of gas (Column 7 Line 30-41), the means (impeller 120) for generating the pressurized flow of gas comprising at least one impeller blade (blade 126 and/or 127 of impeller 120, Column 4 Line 17-25);
means (casing elements 110,114) for housing the means for generating the pressurized flow of gas (Column 4 Line 4-43);
means (130,132) for regulating pressure of the generated gas (since the structure of the impeller, the pressure adjustment body (i.e. the “means for regulating pressure” - blade tip shroud 130 and outer wall 132), and the actuator 50 in the prior art of Ress is analogous to the structure claimed in the instant application, the prior art of Ress would be capable of regulating pressure of the generated gas flow within the same confines as the instant application, also see MPEP §2114, and §2173.05(g)), the means for regulating pressure movably coupled to the means for housing (Column 6 Line 23-31, Column 5 Line 4-7, movably coupled via actuator 50, Column 7 Line 43-
means 50 for displacing the means for regulating pressure (130,132) with respect to the means for housing (Column 7 Line 46-Column 8 Line 13), wherein a displacement of the means for regulating pressure (i.e. movement of 130,132 along arrow A2) is configured to regulate pressure of the generated gas flow (since the structure of the impeller, the pressure adjustment body, and the actuator 50 in the prior art of Ress is analogous to the structure claimed in the instant application, the prior art of Ress would be capable of regulating pressure of the generated gas flow within the same confines as the instant application, also see MPEP §2114, and §2173.05(g)) by varying a gap 180 between the impeller blade (i.e. blade tips 126a of impeller blade 126 and/or blade tips 127a of impeller blade 127, Column 7 Line37-49) and the one or more arcuate surfaces of the means for regulating pressure (the distance between blade tips 126a,127a and shroud 130 (i.e. surface of outer wall 132) defines the gap/blade tip clearance 180, movement of element 56 (caused by varying the magnetic field generated by coil 54) of actuator 50 causes movement of shroud 130 and movement of the surface of wall 132 (which is the claimed “one or more arcuate surfaces of the pressure adjustment body’)).
Regarding Claim 13: Ress USPN 6273671 discloses all of the claimed limitations including: further comprising means 170 for movably coupling the means for 
Regarding Claim 20: Ress USPN 6273671 discloses all of the claimed limitations including:
wherein the means for regulating pressure (130,132) is movably coupled to the means for housing (110,114) by flexible coupling means (170, element 170 movably couples element 148 to element 117 of aft casing 114 of the housing (110,114), Column 7 Line 13-29, Column 4 Line 4-16, also see Figures 2-4), the flexible coupling means 170 having ends (ends of flexible coupler 170 are a first end of element 170 which contacts flange 148 and a second end of element 170 which contacts support plate 117) configured to move toward and away from each other (the distance between the two ends along axis R-R increases (i.e. the two ends move away from each other along axis R-R) and decreases (i.e. the two ends move toward each other along axis R-R), as the angle formed by element 170 and axis R-R varies, see Figure 3 and Figure 4) to allow the means for regulating pressure to move relative to the means for housing (it does, see Figure 3, Figure 4, and Column 7 Line 13-29); and
wherein the means for generating the pressurized flow of gas is configured to receive a flow of gas from a gas source (impeller 120 receives air (which is a gas) from the environment (i.e. a gas source)), elevate a pressure of the gas to form the pressurized flow of gas (impeller 120 pressurizes the air as described at Column 7 Line .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746